Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 02, 2017

The Court of Appeals hereby passes the following order:

A17A1390. CHARLES A. ROWE, JR. v. THE STATE.

      Charles A. Rowe, Jr. pled guilty to three counts of robbery, and the trial court
imposed a 60-year sentence, with the first 20 years to be served in confinement, and
the remainder to be served on probation. Rowe then filed a motion to vacate a void
judgment. The trial court denied the motion, and Rowe filed this direct appeal. We,
however, lack jurisdiction.
      To the extent that Rowe seeks to challenge his convictions, “a petition to
vacate or modify a judgment of conviction is not an appropriate remedy in a criminal
case,” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786) (2009), and any appeal
from an order denying or dismissing such a motion must be dismissed. See id. at 218
(2); Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010). To the extent that
Rowe seeks to challenge the validity of his sentence, a direct appeal may lie from an
order denying a motion to vacate or correct a void sentence, but only if the defendant
raises a colorable claim that the sentence is, in fact, void. See Burg v. State, 297 Ga.
App. 118, 119 (676 SE2d 465) (2009). “Motions to vacate a void sentence generally
are limited to claims that – even assuming the existence and validity of the conviction
for which the sentence was imposed – the law does not authorize that sentence, most
typically because it exceeds the most severe punishment for which the applicable
penal statute provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446)
(2013). When a sentence is within the statutory range of punishment, it is not void.
Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004).
      Here, Rowe has not raised a colorable claim that his sentence is void. Rather,
Rowe claimed that the trial court lacked jurisdiction to accept his guilty plea. This is
a challenge to his convictions, not his sentence. See Harper, 286 Ga. at 216-217
(defendant’s argument that trial court “lacked jurisdiction to hear his case” was a
challenge to his conviction). In addition, Rowe asserted a claim of ineffective
assistance of counsel, which does not constitute a valid void sentence claim. See
Jordan v. State, 253 Ga. App. 510, 511 (1) (559 SE2d 528) (2002) (allegation of
ineffective assistance of counsel was not colorable void sentence claim).
      Consequently, we lack jurisdiction to consider this appeal, which is hereby
DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       05/02/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.